Lewis, J.
I concur with the majority in the opinion just delivered, and submit some further remarks in support of the judgment to be entered in this Court.
Moore and wife bring this ejectment, in right of the wife, as one of the heirs of John Cooper, deceased, to recover an interest in a tract of land which the latter had devised to his son Ephraim. The allegation of the plaintiff is, that the devise to Ephraim Cooper gave him only an estate tail, and that as he died without issue, the plaintiffs are entitled to recover. If the devise to Ephraim Cooper carried a fee simple, the plaintiffs have no right whatever. The will of John Cooper, deceased, gives to his son Ephraim the place in controversy “ by faying the legatees their respective shares.” It then proceeds to give one-third of the interest to the widow, $500 to each of the three daughters, and $200 to the other son, making (exclusive of the one-third which goes to the widow) the sum of $1700, which Ephraim is to pay to the other heirs for their “ shares” of the farm. These were not mere legacies of an ordinary character. They were intended and designated in the will as “the respective shares” of the other heirs. There can be no doubt whatever that this clause, if not controlled by other parts of the will, gives Ephraim a fee simple: 6 Watts 171; 5 Barr 355. But a doubt is created by a subsequent clause. After giving the legacies to the other children, the testator says, that, “ as my son, Ephraim, has these moneys to make, he shall have reasonable time allowed him, without distressing or incurring costs; and, further, it is my will that, should any of my heirs die without lawful heirs from their body, their fart shall return, and be divided equally amongst the surviving heirs.” The provision for the contingency of a death without issue, is introduced immediately after the clause which gives Ephraim “a reasonable time to make the moneys,” which he is *476directed to pay to the other children, and may therefore be understood to be confined to a death without issue, before payment of the money by Ephraim. It has relation to the death of the testator’s “heirs,” and operates solely upon their “parts” or “ shares” of the estate given by the will. Ephraim, so far as regards the farm in controversy, is rather a purchaser than an heir. He is certainly so to the extent of four-fifths of it, because he is directed to pay to the other four heirs “ their respective shares.” If this construction be adopted, all the clauses of the will stand together in harmony, and Ephraim takes a fee simple. If the opposite view be taken, two clauses in the will, occurring in different parts of it, and having no necessary connexion, are made to stand in repugnancy to each other — the one giving a fee simple, and the other limiting the gift to an estate tail. I am therefore inclined to the opinion that Ephraim took a fee simple, and that it passed under his will to his sister, Mrs. Linn, under whom the defendants claim title. If this construction be correct, the plaintiffs below had no title.
But there are, other objections to the plaintiffs’ recovery. Ephraim, in his will, claims the place as his own; alleges that he has “paid out of his own earnings and industry the shares devised to the other heirs of his father .in his will,” and gives it, with the residue of his personal estate, to his mother and sister Eliza Lynn. Among the legacies directed to be paid out of the personal estate, is one to Dorcas, the female plaintiff. Her receipt of that legacy, in 1837, was an election to stand by the provisions of her brother’s will. She could not take a benefit under the will, and, at the same time, repudiate its provisions. It matters not that the legacy to Dorcas was small in amount. If so, or if it was received by mistake, a chancellor would, perhaps, permit her, within a reasonable time, to refund it; but after the rights of bona fide purchasers for value have vested, and after fourteen years’ delay and acquiescence, no such relief could be granted without doing injustice. She is therefore barred by her own election.
But there is still another objection to her recovery. It is her release in the tripartite deed of 5th October, 1837. She was then under no disability. Why should she not be bound by her own deed ? It is said that there are no words of inheritance in her release. This is so; but if it were an ordinary conveyance, instead of a release, it would, nevertheless, bind her for life, without words of inheritance. But it is a release which enures by passing a mere right of action, and not as a conveyance which yxzsses an estate. The releasee was in actual possession, under the will of Ephraim, claiming a fee simple. It is not material whether the person in possession had a fee simple by right or by wrong, by disseisin, by discontinuance, or otherwise. It is sufficient that she was in possession, claiming the whole estate, and that the releasor had *477nothing but a mere right of action. In such case the release passes the right without words of inheritance. The instrument before us is in due form of law, and well sustained by the precedents. But it is alleged that the release does not bind her, because, by the same instrument, John J. Lynn and Eliza his wife conveyed to her a house and lot in Williamsport (now Monongahela City), and that, as Mrs. Lynn did not acknowledge that deed, upon a separate examination, it is not binding upon her, and therefore Dorcas may repudiate her release contained in the same instrument. This defect of title, it is contended, is one which lies in. the path of the purchaser under Mrs. I/ynn; appears upon the face of the title papers; and that he is therefore affected with constructive notice of it. It is not pretended that he had notice of any other defects in the title to the house and lot conveyed to Dorcas. I therefore throw out of view, for the present, all other alleged defects of title to that property, and proceed to consider the only one which can affect the purchaser under Mrs. Lynn. The release of Dorcas Moore’s claim to the land in controversy was,the consideration for Mrs. Lynn’s conveyance of the house and lot to Dorcas. When Mrs. Lynn, on the 19th May, 1842, conveyed the land in controversy to James Nichols, by deed duly acknowledged, separate and apart from her husband, she performed a legal act, in due form of law, which bound her as effectually as if she had not been under coverture. The act being legal, is followed by all legal and equitable incidents of a valid act. Having thus irrevocably parted with the land, she could never reclaim it. Having thus, by a valid act, appropriated to her own benefit the consideration received from Dorcas for the house and lot in Monongahela City, she could never afterwards recover that property from Dorcas. A married woman is to be protected against the duress of her husband, but she is not to be sustained in the perpetration of a fraud. She is bound by the rules of common honesty as firmly as others.
Her conveyance, without separate acknowledgment, is not so absolutely void as to be incapable of confirmation. Wherever she takes the consideration, by an act free from the actual or presumed coercion of her husband, she is barred by her election from impeaching her conveyance. The case of Share v. Anderson, 7 Ser. & R. 43, is an illustration of the principle. It is true that the claim to the consideration, in that case, was made after the death of her husband; but it is in principle the same as a claim to it made in his lifetime, if made in such form as to exclude the presumption of marital control. An acknowledgment before a magistrate, apart from her husband, is the mode prescribed by law for that purpose. That a married woman cannot dishonestly retain real estate conveyed to her trustee, and, at the same time, avoid her bond and mortgage for it on the ground of coverture, *478is shown by the case of Heacock v. Fly, 2 Harris 540. The same •principle has been decided where she joined her husband in a judgment for the consideration of land conveyed to both jointly. The same principle governs in the case of infants. If an infant takes an estate and agrees to pay rent, he cannot protect himself from the tent, if he enjoys the estate when of full age: 2 Kent 240. If ad infant husband give his bond for his wife’s debts, contracted by her when sole by dotes, and take up her notes, and afterwards pleads infancy to an action brought on his bond-, chancery will compel him to give up the notes, and order him not to plead the statute of limitations against them: Clark v. Cobley, 2 Cox 178; 1 Mad. Ch. 331. And generally, if an.infant avoids a contract when he comes of age, he must restore the consideration, if in his power; and his conversion of it to his own use, after he comes of age, is a ratification of the contract: 15 Mass. 359; 1 N. H. 73; 7 Cowen 179; 6 N. H. 339; 5 Humph. 70. Whether the contract be void or voidable, or whether it be made by an infant or feme covert, is immaterial, because its validity depends, not'so much upon ratification as upon honesty and conscience, which will not permit any one unjustly to enjoy both the thing itself and its value. The two are so repugnant to each other, that the enjoyment of the one, in any form which the law sanctions, operates as an estoppel against a claim to the other. If the consideration be articles necessary for -an infant, or if the' money be borrowed and applied to the payment of debts for necessaries, the infant is bound to pay for them: 1 P. Wms. 483; Fonbl. Equity 73, note y. The act of borrowing money was not binding, but the application of it to discharge debts for necessaries, was a valid act, beneficial to the infant, and therefore bound ■him for the payment of the money so applied to his use: Id. So, although the conveyance by Mrs. Lynn to Dorcas Moore was not valid, because not properly acknowledged, the subsequent conveyance of the consideration received for it was properly acknowledged, and therefore bound her. It was a valid conversion to ■her own use of the consideration, which for ever estops her from impeaching her conveyance to Dorcas Moore. The supposition of the latter, that Mrs. Lynn can hereafter disturb her possession of the Williamsport property, is entirely fallacious; and there is no justice whatever in permitting -her, upon this idle .pretence, to disturb the purchasers under Mrs. Lynn. If Dorcas Moore had ‘made claim during the five year's that 'her sister occupied the premises after the release, 'the defect complained "Of might -have been ■cured at Once by those who then had an interest in curing-it. But •the delay 'until her sister "ceased to have any motive for curing ‘the defect, but became interested in assorting its existence, and the -loss must fall upon -innocent purchasers,- looks more like a desire to perpetrate, than to defend against a fraud. Her acquir *479escence for fourteen years after her own release, and for nearly ten years after the sale by her sister and her husband to Nichols, serves to strengthen this view of the case.
It is alleged that the tripartite deed of 1837 is 'executory and not executed; In the view I have taken of the case, this is immaterial, because, in either case, Dorc'áS MóOr’e is precluded from asserting any claim to the land in dispute. But the conveyance to Dorcas is executed. _ It is in the present tense, and contains words of inheritance. The release 'fr'om Dorcas to Mrs. Lynn, is also in words of the present tense; and because it operated as _ a release to one in possession, and not as a conveyance, words of inheritance were unnecessary, and were therefore omitted. There is no provision for the execution of any other conveyance, as necessary to the complete execution of the contract. There is a mere covenant for further assurance, “if legally required,” “'at any time upon demand.” Such a covenant has never been held t.o convert á conveyance into a mere executory contract.
Thus far we have considered only the defects aipparent on the face of the title, because these are all that the purchasers are bound to take notice of. But, if there was evidence of notice of all the defects complained of, the result would be the same, because there Was no serious defect of any kind in Dorcas Moore’s title to the house and lot in Willi&msport. Jacob Cooper (the brother of Dorcas Moore and Ephraim Cooper) died seised of it, and Ephraim sold it as his estate, under an order of the Orphans’ Court. It appears, by a written endorsement on the conditions of sale, that it was sold on the 5th of August, 1831, to -Manasseh Beeves for $800. It further appears from the Settlement of the accounts of the administrator of Jacob Cooper, deceased, that Ephraim accounted for the $800, the proceeds of sale, and applied it to the payment of debts against the estate of Jacob Cooper, deceased. So far as the justice of the case is concerned, this puts an end to all claim of the heirs of Jacob Cooper. The property was sold, under the decree of a Court of competent authority, and the proceeds were applied to the payment of debts. But they allege that the sale has never been confirmed. What of that'? They are in equity bound to confirm it. It has never been set aside, and after they have had the benefit of the proceeds, -and made no application to set aside the sale, but acquiesced in it for more than twenty-one years, the Orphans’ Court would certainly refuse to set it aside. But there is no ground to set it aside, 'even if the question were not affected by time and 'acquiescence, and by appropriating the consideration to discharge debts. A judicial sale is good without writing, because it is not within the statute of frauds. In 'this case there is sufficient evidence of a sale to Beeves to entitle him to a deed, and ait any time, on application, the Orphans’ Court "would order the sale to be confirmed and a *480deed to be made to Mm. When he stood by and permitted Mrs. Lynn to claim it as the devisee of Ephraim Cooper, and sell it to Dorcas Moore, without giving notice of his claim, he estopped himself, if he knew what the parties were doing, from ever after-wards making any claim to the property. That he did know the nature of the transaction, may be inferred from the circumstances. He was the uncle of Dorcas and Mrs. Lynn, and was also the uncle and executor of the will of Ephraim Cooper. In that will, of which Reeves was the executor, Ephraim had asserted a claim to the house and lot, on the ground that he had accounted for it, and he had therein devised it" to Mrs. Lynn. Reeves was also the subscribing witness to the tripartite deed in which Mrs. Lynn had conveyed it to Dorcas Moore. He was also the witness who proved the execution of that conveyance in 1840, in order that it might be recorded. He has not, at any time, made claim to the property. Under these circumstances, if defects of title, not apparent in the chain of conveyances, are to affect Eulton, without proof of actual notice of them, a jury might fairly infer that Reeves had a knowledge of the contents of the tripartite deed; and if he had, and gave no notice of his claim until Dorcas had executed the release of her interest in the land in controversy, he would be estopped from asserting any claim to the property, and would stand as a trustee for her. On proof of these facts, the Orphans’ Court would vhave confirmed the sale, and would have directed a conveyance to her, as the party beneficially entitled to the property. What in equity ought to be done, may, in Pennsylvania, be considered as done. If Dorcas, instead of asserting her title at the proper time, permitted the property to be divided among the heirs of Jacob Cooper, she herself being one of them, it is her own fault. After Mrs. Lynn had sold the farm to Nichols and received the consideration for it, it is easy to perceive the motive which she and Dorcas, as heirs of Jacob Cooper, might have to treat the house and lot as still belonging to his estate, and to divide its value among the heirs, after it had already been sold for his debts. They may perceive no dishonesty in such a transaction; but it appears to me that a chancellor, or a judge, governed by the principles of equity, would take a very different view of the matter.
In conclusion, I think that Dorcas Moore’s claim to the land in controversy, on the ground that Ephraim Cooper took only an estate tail, is unfounded; that, if it were originally valid, her receipt for the legacy, under the will of Ephraim, precludes her from disputing the devise of the land to Mrs. Lynn; and that her release to the latter in 1837, under the circumstances in evidence, bars her from recovering, in opposition to her own deed, so as to affect the title of an innocent purchaser.
Judgment reversed and venire facias de novo awarded.